Citation Nr: 1418231	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 2011 for the award of service connection for a chronic left ankle strain.

2.  Entitlement to an effective date prior to February 23, 2011 for the award of service connection for lumbar intervertebral disc syndrome (IDVS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1995 to January 1998.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for lumbar IDVS and assigned a 40 percent evaluation effective February 23, 2011, and for a chronic left ankle strain and assigned a 20 percent rating effective February 23, 2011.  
	
In January 2013, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

During the January 2013 hearing, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in a May 17, 2002 rating decision which denied service connection for a left ankle condition and a back condition, and in a February 20, 2009 rating decision, which confirmed and continued the denials of service connection for a left ankle condition and a back condition.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that the claims for an effective date prior to February 23, 2011 for service connection for a chronic left ankle strain, and an effective date prior to February 23, 2011 for IDVS are inextricably intertwined with the CUE claims discussed in the Introduction above.  Since a finding of CUE could potentially impact the adjudication of the effective date claims, a determination on the earlier effective date issues must be deferred pending the adjudication of the CUE claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall adjudicate the referred issues of whether there was CUE in the prior rating decisions issued in May 2002 and February 2009, which denied service connection for a left ankle condition and for a back condition.

2.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any aspect of the appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



